UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15( d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported) November 8, 2013 FRIENDFINDER NETWORKS INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 001-34622 13-3750988 (State or Other Jurisdictionof Incorporation) (Commission File Number) (IRS Employer Identification No.) 6800 Broken Sound Parkway, Suite 200 Boca Raton, Florida (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code 561-912-7000 n/a (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): ☐
